DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Yamamoto et al. (7,182,346).
Yamamoto et al., in figures 1 and 2A, teach (cl.1) a sealing ring assembly for connection of an exhaust gas cooler to a coolant line, comprising: a carrier ring 6 composed of a plastic; a sealing ring 7a-c composed of a sealing material connected to the carrier ring 6; and a heat protection element 5 [Regarding language “a heat protection element”,  composition of claims 1 and its dependent claims, in terms of a function (heat protection), property or characteristic and the composition of the prior art is the same as that of the claims but the function is not explicitly disclosed by the reference. See MPEP 2112 (III).] connected to the carrier ring and surrounding the carrier ring 6 on a radial outer side defining an air gap therebetween (see exhibit 1 

    PNG
    media_image1.png
    491
    658
    media_image1.png
    Greyscale

(cl.2) the heat protection element 5 is composed of a metal (see column 2, lines 46-47) (cl.3) the heat protection element has a jacket side 5c and a front side 5b, which extends essentially orthogonally thereto, (cl.4) the heat protection element 5 is interlocked with the carrier ring 6, (cl.6) the heat protection element 5 has a larger outer .

    PNG
    media_image2.png
    310
    591
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 11-20 allowed.
Regarding claim 11 and all the claims that depend on claim 11, prior art fails to teach or fairly suggest an exhaust gas cooler comprising a housing, a coolant line, and a sealing ring assembly connecting the coolant line to the housing, the sealing ring 
Claims 5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, prior art fails to teach or fairly suggest on the jacket side, the heat protection element includes a plurality of catch contours projecting radially inward which engage behind a counter catch contour disposed on a side of the carrier ring.
Regarding claim 9, prior art fails to teach or fairly suggest the heat protection element includes, disposed on the front side, a plurality of positioning openings with which the carrier ring engages via a plurality of corresponding positioning contours.
Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of eight patent publications.
US6,736,403B2, US6,702,294B2, US6,676,132B1, US6,517,083B2, US6,428,013B1, US6,102,409A, US5,009,435A, and US3,601,417A are cited to show a lip seals composed of materials of different properties.
Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745